Davis, J.;
BueKet, C. J., concurs.
I concur in the syllabus- and in the judgment'; but I do not concur in all of the -reasoning by which the conclusion is reached in the -opinion. The question -to- be determined in this law suit is who is insured, not what is insured. The words “at risk” define the property to be -insured and) not the person, and they axe custom*481arily used for that purpose. I regard it as both b'ad law and bad grammar to construe this phrase as qualifying the term “agents” instead of “cargoes.” I therefore, for the purposes of this controversy, construe only so much of the application, or, as it is here called, the contract proposition, as precedes and includes the word “agents.” It recites that' insurance is wanted for the Walsh-Upstill Co. Expressio unius esi exclusio alterius. . Therefore insurance was not asked for nor issued for anybody else. If was requested and issued upon cargoes “at risk,” etc., belonging to the "Walsh-TJpstill Co. as principal “or as agents”; but when it is a conceded fact that the particular cargo in question did not belong to the Walsh-TIpstil'l Co. as agents or otherwise, if seems to me to be a very violent construction of the contract which would permit them to insure the cargo which did not belong to them for the use and benefit of strangers to the contract to whom it belong. And it would in my opinion- be a still more violent strain upon the law to allow such owners to recover as beneficiaries in the name of the Wals'h-IJpstill Co. Such procedure would be essentially a fraud upon the insurance company, and is not justified -by any fair interpretation of the language -of the contract proposition.